Petition for Writ of Mandamus Denied and Opinion filed September 29, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00720-CV



                      IN RE STEPHEN PARTEN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-40257

                         MEMORANDUM OPINION

      On September 14, 2016, relator Stephen Parten filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Grant Dorfman, presiding judge of the 334th District Court of Harris County, to
vacate his order signed on July 12, 2015 that disqualifies relator from serving as
counsel for Plaintiffs Robert and Marivonne Hymas in the cause below.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by
appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). We review a trial court’s decision on a motion to disqualify an
attorney using an abuse of discretion standard. In re Sanders, 153 S.W.3d 54, 56
(Tex. 2004) (orig. proceeding). “In determining whether the trial court abused its
discretion with respect to resolution of factual matters, we may not substitute our
judgment for that of the trial court and may not disturb the trial court’s decision
unless it is shown to be arbitrary and unreasonable.” Id.

      Relator has not established that the trial court clearly abused its discretion.

      Accordingly, we deny relator’s petition for writ of mandamus.



                                                    PER CURIAM



Panel consists of Justices Jamison, McCally, and Wise.




                                          2